      Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                        CRIMINAL ACTION
VERSUS
                                                                        NO. 18-141-NJB-JVM
PHILLIP GUIDRY

 LIMITED RESPONSE TO GOVERNMENT’S OPPOSITION MOTION TO SUPPRESS

MAY IT PLEASE THE COURT:

   1. Introduction.

       The Defense filed it Motion and Memorandum to Suppress Evidence on August 10, 2018.

Documents 15 and 16. In accordance with the LCrR 12, the United States timely filed its Opposition

on December 4, 2018. Document 27. The purpose of this modest, limited Response is twofold.

First we wish to provide the Court and the United States with a transcript of the less-than-eight-

minute recording of the interview with the defendant’s wife, shortly after his arrest on March 2,

2018, and preceding the search. The recording has been offered by the United States as Exhibit A to

its Opposition. Second, we wish to briefly argue why a hearing would be productive, including a

showing that obtaining consent from the defendant’s wife to search the home was critical, since the

officers, in fact, lacked probable cause to have searched without it.

   2. The transcript.

       First, if for no other reason, the transcript, attached here as Exhibit 1, while perhaps not

perfect, will certainly aid the Court in addressing the issues before it. More importantly, we wish to

dissuade any notion that the defense was hiding from the recording, perhaps created by the comment

by the United States that we did not submit it to the Court as part of the motion to suppress.

Document 27, page 3. As the Court will hear, the conversation is relatively short—less than eight
       Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 2 of 6



minutes in length. While no similar recording has been provided covering the events later that

morning during the search of the residence, we are grateful for this limited opportunity the Court will

get to hear of this initial encounter with the defendant’s wife in order to prove the Fourth

Amendment violation. We always intended to offer the recording, but at a hearing in which it could

be explained in proper context.

   3. A hearing will place the recorded conversation in context.

       As previously noted, the defendant was arrested on March 2, 2018, pursuant to an out of state

arrest warrant for a felony firearm violation. Importantly, no firearm or other contraband was found

upon the person of the defendant or in his vehicle, upon his arrest. Moreover, other than general

comments about being a “sovereign citizen,” he made no incriminating statements upon his arrest.

Shortly thereafter, armed with the knowledge that he had previously been convicted of at least one

felony, two officers approached his wife in Hammond, miles away from the arrest, in order to

attempt to secure her permission for a warrantless search of the family home near Loranger,

Louisiana. If a hearing is allowed, it will become obvious that upon the defendant’s arrest, since no

probable cause was developed to search the family home, the police believed it essential to gain

access to the home. The police reports reference at least one confidential informant telling the police

several months before the arrest he or she had heard gunshots from the premises. In addition to this

matter arguably being stale, and no incriminating evidence found present in the car or on the person

of the defendant, other than generalizations that the defendant was a “prepper” and a self-proclaimed

sovereign citizen, we submit the officers lacked enough probable cause to seek a search warrant.

Their only recourse was to try at all costs to secure permission from the defendant’s wife, in order to

gain access to the premises to search for other firearms.

                                                                                                     2
       Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 3 of 6



       A hearing will demonstrate the total context of our representations that the consent to search

the family home was not obtained voluntarily from the defendant’s wife, but was the product of

coercive tactics and the veiled threat of prosecution of her since she, herself, was a convicted felon.

Just a few additional observations are in order. The tape does not reflect the dress of the officers.

While not in uniforms, a hearing should develop that they appeared at Mrs. Guidry’s place of

employment, wearing black tactical vests and with their firearms in plain view. The hearing should

develop that the officers suspected the defendant and his wife love their dogs and would not want

them to be hurt, stated in the repeated context of “needing” to get into her home. The officers played

upon that affection with comments about not wanting to shoot the dogs if she did not grant the

permission sought, to include even a shocking comment by one officer about having a conscience

more about shooting dogs than people.

       Contrary to the representations by the United States ( Document 27, page 7, bottom; page 9,

top; and page 10, bottom), Mrs. Guidry did not address six guns during the interview at her place of

business, but only three of them. While she may have assisted the police in locating the other three

once they were on her property, without a recording of such, the defense should be allowed to

develop the facts surrounding these at a hearing.

       A hearing should develop the proper context of comments that Mrs. Guidry was a convicted

felon, with a “history,” who needed to remain employed to take care of her child. A hearing should

demonstrate the repeated assurance that the officers were not interested in her, but only her husband,

with the implication that, if she did not cooperate, their full interest could turn to include her. A

hearing should develop the proper context of coercion by the officers stating they did not want to cut

up her fence, use a battering ran to bash in the door to get inside, or shoot or hurt a dog.

                                                                                                     3
       Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 4 of 6



       A hearing should also develop that reliance on United States v. Ponce, 8 F3d 989, 998 (5th

Cir. 1993), to infer that Mrs. Guidry should have understood a right to refuse the search of her home

is misplaced. Mr. Ponce had three prior convictions. Mrs. Guidry had one, involving possession of

hydrocodone, over 13 years before the instant search of her home, with no factors indicating

similarity. And only because the United States appears to have mentioned it four times, the Court

will plainly hear, near the ends of the recording, that the investigators ask to use the restroom at her

place of employment. No implication should be created that Mrs. Guidry offered use of the facilities,

until the police asked. Document 27, pages 2, 8, and 9.

   4. Conclusion.

       The United States admits that to satisfy the consent exception to the Fourth Amendment, it

must establish the consent was freely and voluntarily given. Document 27. Page 5. As we wrote

earlier, where a defendant’s home has been subjected to a warrantless search, the Government bears

the ultimate burden of proving justification to have conducted the search without a warrant. United

States v. Garcia-Lopez, 809 F.3d 834, 838 (5th Cir. 2016), citing United States v. De La Fuente, 548

F.2d 528, 533 (5th Cir. 1977). Document 16. Page 2.

       But now the Government urges the Court to base its decision merely on the pleadings,

including a relatively short, recorded conversation, without the ability of the defense to place that

conversation in the proper context of overbearing police tactics, which coerced cooperation by the

defendant’s wife and resulted in a permission to search which was unconstitutionally obtained. At a

minimum, with such an important Fourth Amendment issue at stake, the Court should conduct a

hearing.

       Moreover, we maintain no exigent circumstances justified the failure to try to obtain a

                                                                                                      4
      Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 5 of 6



warrant (even though we maintain the officers lacked probable cause to have obtained one), since

Phillip Guidry had been arrested and the officers knew Mrs. Guidry was at work. They would have

had ample time to try to secure a search warrant with the homeowners away. United States v.

Morales, 171 F.3d 978, 982 (5th Cir. 1999).



Respectfully Submitted:                            Respectfully Submitted:

MANASSEH, GILL, KNIPE &                            MANASSEH, GILL, KNIPE &
BÉLANGER, P.L.C.                                   BÉLANGER, P.L.C.


s/ James P. Manasseh                               s/ W. Robert Gill__________
JAMES P. MANASSEH                                  W. ROBERT GILL
Louisiana Bar No. 19022                            Louisiana Bar No. 20557
Attorney for Defendant                             Attorney for Defendant
8075 Jefferson Hwy.                                8075 Jefferson Hwy.
Baton Rouge, LA 70809                              Baton Rouge, LA 70809
(225) 383-9703 (Telephone)                         (225) 383-9703 (Telephone)
(225) 383-9704 (Facsimile)                         (225) 383-9704 (Facsimile)

s/ André Bélanger                                  s/ Ian F. Hipwell
ANDRÉ BÉLANGER                                     IAN F. HIPWELL
Louisiana Bar No. 26797                            Louisiana Bar No. 06947
Attorney for Defendant                             Attorney for Defendant
8075 Jefferson Hwy.                                8075 Jefferson Hwy.
Baton Rouge, LA 70809                              Baton Rouge, LA 70809
(225) 383-9703 (Telephone)                         (225) 383-9703 (Telephone)
(225) 383-9704 (Facsimile)                         (225) 383-9704 (Facsimile)




                                                                                              5
      Case 2:18-cr-00141-BWA-JVM Document 31 Filed 12/10/18 Page 6 of 6



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                  CRIMINAL ACTION
VERSUS
                                                                  NO. 18-141-NJB-JVM
PHILLIP GUIDRY


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing LIMITED RESPONSE TO

GOVERNMENT’S MOTION TO SUPPRESS as part of a Motion for Leave of Court request with

the Clerk of Court by using the CM/ECF which will send a notice of electronic filing to opposing

counsel in the United States Attorney’s Office.

       Baton Rouge, Louisiana this 7th day of December, 2018.


                                                   s/ James P. Manasseh
                                                   JAMES P. MANASSEH


                                                   s/ W. Robert Gill
                                                   W. ROBERT GILL


                                                   s/ André Belanger
                                                   ANDRÉ BÉLANGER


                                                   s/ Ian F. Hipwell ________
                                                   IAN F. HIPWELL




                                                                                              6
